DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9 line 2, it is unclear if the recitations “a non-return valve” and “a restrictor” are intended to reference the previously recited non-return valve and restrictor (see claim 7), or another non-return valve and restrictor.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,052,109 to Nagase et al.
Re-claim 6, Nagase et al. disclose as prior art (figure 2) a pneumatic brake for a rail vehicle, comprising: a compressed air supply 5; a brake air reservoir 7 is fed by the compressed air supply; a flow limiting device 6; during a brake operation, friction linings BS are pressed against friction partners W via pneumatic pressure from the brake air reservoir (see column 3 lines 16-22); the filling and outflow of compressed air from the brake air reservoir 7 occurs via the flow limiting device (see column 3 lines 4-22).
Re-claim 10, a rail vehicle is provided with the pneumatic brake.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,358,315 to Balukin in view of Nagase et al.
Re-claim 6, Balukin teaches a pneumatic brake for a rail vehicle, comprising: a compressed air supply (BP line); a brake air reservoir 111 is fed by the compressed air supply (see column 4 lines 43-59); a flow limiting device (combination of check valve 127 and choke 123); during a brake operation, pneumatic pressure from the brake air reservoir is transmitted to a brake unit (not shown, see column 5 lines 19-44)); the filling and outflow of compressed air from the brake air reservoir 7 occurs via the flow limiting device.  As noted, Balukin fails to describe the brake unit having friction linings pressed against friction partners, as is common in the art.
Nagase et al. teach a common pneumatically actuated brake unit having friction lining BS pressed against a friction partner W, so as to provide a sufficient brake force as needed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Balukin with a brake unit having friction linings engaging a friction partner as taught by Nagase et al., so as to provide sufficient braking for the rail vehicle.  
Re-claim 7, the flow limiting device consists of a parallel connection of a non-return valve 127 and a restrictor 123.
Re-claim 9, Balukin is silent regarding the non-return valve and restrictor formed as a restrictor non-return valve in one common housing.  Having placed both elements into one housing is interpreted as a design choice, as this arrangement would not have affected their operation, and would have simplified the overall construction of the system.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed both the non-return valve and restrictor into one common housing for protective and ease of assembly purposes.
Re-claim 10, a rail vehicle is provided with the pneumatic brake.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schwanhaeusser teach a pneumatic brake with a flow limiting valve in series with a reservoir.  Amann and Barber et al. each teach a pneumatic rail brake.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW

/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

September 22, 2022